DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 5-6, 10-11, 14-18 objected to because of the following informalities:  

	Claim 5-6 recited “the method as recited in claim 1”, however claim 1 is directed to “a system for automatically predicting and detecting a failure of a system or a component”. The examiner will assume the applicant intended to recite “the method as recited in claim 4”.

	Claim 10-11, 14-18 recited “The system as recited in claim 6”, however claim 6 is directed to “a method for automatically predicting and detecting a failure of a system or a component”. The examiner will assume the applicant intended to recite “the system as recited in claim 7”.

	Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “predictive modules” in claim 1-2, 4-5; “prescriptive module” in claim 1,3, 4, 6; “devices” in claim 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In claim 2, “the predictive modules comprise one or more of regression analysis, regression models, signal detection and data fusion theory, risk and probability of outcomes, multi-scale modeling, remaining useful life analysis, statistical analysis, pattern recognition, neurocomputing, data mining, knowledge discovery in databases”. Accordingly, the predictive module is interpreted as one or more of regression analysis, regression models, signal detection and data fusion theory, risk and probability of outcomes, multi-scale modeling, remaining useful life analysis, statistical analysis, pattern recognition, neurocomputing, data mining, knowledge discovery in databases. In claim 3, “the prescriptive module comprises one or more of deep learning networks, training algorithms or reduced uncertainty analysis”. Accordingly, the prescriptive module is interpreted as one or more of deep learning networks, training algorithms or reduced uncertainty analysis. In the page 13-14 of specification, “the various illustrative logical blocks, modules, circuits, and algorithm steps described herein may be implemented as electronic hardware, computer software, or combinations of both, depending on the application and functionality. Moreover, the various logical blocks, modules, and circuits described herein may be implemented or performed with a general purpose processor (e.g., microprocessor, conventional processor, controller, microcontroller, state machine or combination of computing devices), a 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahad (US20190042353A1).

	Regarding claim 1, Ahad teaches A system for automatically predicting and detecting a failure of a system or a component (Ahad: Abstract) comprising: 
	one or data sources (Ahad: Para 73 “ASC 318 may include, ADRS 320, a service creation and deployment management system (SCDMS) 322, a composition and configuration management system (CCMS) 324, and a log reservoir and analytics system (LRAS) 328. ADRS 320 may be used with SCDMS 320, CCMS 324, and LRAS 326”; Para 87 “CCMS 324 utilizes the component model of FIG. 4 to describe the hardware and service (software) components of a system (e.g., cloud infrastructure system 100) and the relationships amongst them and to the log and metric streams they produce”; Para 98 “Component 402 created as an instance of component type 406 may generate metric streams 404 and log streams 412 defined by component type 406”); 
	a data pipeline interface communicably coupled to the one or more data sources that processes and stores the data in one or more relational databases (Ahad: Para 87 “CCMS 324 utilizes the component model of FIG. 4 to describe the hardware and service (software) components of a system (e.g., cloud infrastructure system 100) and the relationships amongst them CCMS 324 may manage data stores such as a configuration repository, which is a temporal database that represents the dynamic nature of the configuration due to self-service deployment of services, live migration of virtual machines (VM), capacity scale out, and failover, among others. The configuration repository may be defined based on the component model of FIG. 4. CCMS 324 may leverage information in other configuration repositories such as Oracle Enterprise Manager Repository by Oracle® Corporation and the configuration repository maintained by the underlying cloud operating system (IaaS) such as Nimbula or OpenStack configuration databases”; Para 98 “Both metric stream 404 and log stream 412 can be streams of time series data. Both metric stream 404 and log stream 412 may be written to one or more files, databases, or published directly to one or more topics or queues of a messaging system”; Para ); 
	one or more processors communicably coupled to the data pipeline interface and the one or more relational databases(Ahad: Para 73 “ASC 318 may include, ADRS 320, a service creation and deployment management system (SCDMS) 322, a composition and configuration management system (CCMS) 324, and a log reservoir and analytics system (LRAS) 328. ADRS 320 may be used with SCDMS 320, CCMS 324, and LRAS 326”; Para 73 “Subsystems and modules of ASC 318 may be implemented in software (e.g., program code, instructions executable by a processor), firmware, hardware, or a combination thereof. In some embodiments, the software may be stored in a memory (e.g., a non-transitory computer-readable medium), on a memory device, or some other physical memory and may be executed by one or more processing units (e.g., one or more processors, one or more processor cores, one or more GPUs, etc.)”), wherein the one or more processors quantify, forecast and prognosticate a likelihood of future events using one or more predictive modules (Ahad: Para 92 “LRAS 328 can collect log and metric streams from all the components in the cloud infrastructure system 100, computes the statistics, and applies time-series analytics to determine seasonal bounds for metrics. It computes the trends and seasonal variation in metrics and resource usage of each component for each metric for each interval (e.g. hourly) for each period (e.g. weekly) for normal system operations where user-defined bounds are met more than a certain percentage of the time. These seasonal bounds are pushed to the appropriate component so that it can monitor the metrics, including resource usage, for anomalies. This system also predicts future failures using unsupervised machine learning techniques”; Para 152 “LRAS 326 can uses the CCMS 324 component model to understand the relationships amongst logs and metrics streams generated by application and system components with respect to processing flows for services offered by the system. LRAS 326 can use an algorithm (e.g., attribute association algorithm) to find the indicator metrics that are likely affecting the user-defined metrics. Uses the normal system behavior defined by user-defined anomalies to compute the trends and seasonal variations expected on the indicator metrics such as key performance indicators (KPI) and statistics on log entries (e.g., average number of exceptions of a certain kind should not exceed a certain number in a certain time frame) that are defined for system-inferred anomalies. LRAS 326 can use machine learning techniques to detect undefined anomalies, those that are not defined by bounds on KPI or log statistics. LRAS 326 can predicts future anomalies”; i.e. LRAS 326 (predictive modules and processor) uses the normal system behavior defined by user-defined anomalies to compute the trends and seasonal variations (quantify) and predicts future failures using unsupervised machine learning techniques (forecast and prognosticate a likelihood of future events)), and determine one or more options and impacts using a prescriptive module (Ahad: Para 116 “Event dispatcher 610 may search policy store 616 to identify each policy (e.g., dispatch policy) that is defined for the anomaly event. Policy store 616 may store dispatch policies to determine how to handle an anomaly event. For example, policies may be anomaly specific such that they are defined for types of anomaly events. Policies may be implemented (e.g., defined) in a language specific to the type of component in which the ADRC 600 is implemented”; Para 117 “A policy may define actions to perform for handling an anomaly event. The action(s) defined in a policy may be pre-defined actions identified in AL 606. A policy may include one or more criteria (e.g., rules or conditions) for one or more types of anomaly events. Each rule may be associated with at least one corrective action as a corrective action pair. Each of the policies may be registered for anomaly events”; i.e. Event dispatcher 610 (prescriptive module) determine policies that are defined for types of anomaly events and  corrective actions (one or more options and impacts)); and 
	one or more devices coupled to the one or more processors that provide the one or more options and impacts or implement the one or more options (Ahad: Para 122 “policy engine 602 may perform one or more operations with respect to an anomaly event identified by event dispatcher 610. The operation(s) may include performing a corrective action to mitigate if not resolve a source or cause of the anomaly event. The policy engine 602 may evaluate the condition(s) for each rule in the policies identified by event dispatcher 610. Each rule may be evaluated to determine whether it is satisfied, and if so the corrective action associated with the rule may be initiated by policy engine 602. Corrective actions defined for the rule(s) of a policy may be relevant to providing resources for enabling a service”).

Regarding claim 2, Ahad teaches The system as recited in claim 1, wherein the predictive modules (Ahad: Para 12 “The ADRS can automatically detect and correct anomalies, such as response time anomalies, load anomalies, resource usage anomalies, component failures, comprise one or more of regression analysis, regression models, signal detection and data fusion theory, risk and probability of outcomes, multi-scale modeling, remaining useful life analysis, statistical analysis (Ahad: Para 12 “Typically, application administrators or system administrators will define fixed bounds for user-defined anomalies. System administrators may also define additional metrics to monitor resource usage, load spikes, malicious use, and component failures to avert SLA violations, but their bounds are seasonal, to be computed from historical data combined with the trends of the metrics associated with the user-defined anomalies. This type of anomaly is called system-inferred anomaly and its bounds are usually seasonal. Undefined anomalies are anomalies (usually outliers) that are discovered via machine learning and other statistical methods”), pattern recognition, neurocomputing, data mining, knowledge discovery in databases.

Regarding claim 3, Ahad teaches The system as recited in claim 1, wherein the prescriptive module (Ahad: Para 116 “Event dispatcher 610 may search policy store 616 to identify each policy (e.g., dispatch policy) that is defined for the anomaly event. Policy store 616 may store dispatch policies to determine how to handle an anomaly event”) comprises one or more of deep learning networks, training algorithms(Ahad: Para 8” implemented machine learning algorithms to assess log files and/or developed training data to establish what is normal systems behavior. The log files and/or the data may be compared to normal patterns and any significant deviation is reported as anomaly”) or reduced uncertainty analysis.

claim 4, it recites A method for automatically predicting and detecting a failure of a system or a component having limitations similar to those of claim 1 and therefore is rejected on the same basis. 

As per claim 5, it recites A method for automatically predicting and detecting a failure of a system or a component having limitations similar to those of claim 2 and therefore is rejected on the same basis. 

As per claim 6, it recites A method for automatically predicting and detecting a failure of a system or a component having limitations similar to those of claim 3 and therefore is rejected on the same basis. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahad (US20190042353A1) in view of Gray (US20140047271A1) in view of Pascu (US20120323531A1). 

claim 7, Ahad teaches an awareness and capability system for a vehicle comprising: 
	one or more data sources (Ahad: Fig. 4 Elements 404 & 412; Para 73 “ASC 318 may include, ADRS 320, a service creation and deployment management system (SCDMS) 322, a composition and configuration management system (CCMS) 324, and a log reservoir and analytics system (LRAS) 328. ADRS 320 may be used with SCDMS 320, CCMS 324, and LRAS 326”; Para 92 “Para 92 “LRAS 328 can collect log and metric streams from all the components in the cloud infrastructure system 100”; Para 98 “Component 402 created as an instance of component type 406 may generate metric streams 404 and log streams 412 defined by component type 406”); 
	one or more data collection devices communicably coupled to the one or more data sources (Ahad: Fig. 3 Elements 326; Para 73 “ASC 318 may include, ADRS 320, a service creation and deployment management system (SCDMS) 322, a composition and configuration management system (CCMS) 324, and a log reservoir and analytics system (LRAS) 328. ADRS 320 may be used with SCDMS 320, CCMS 324, and LRAS 326”; Para 92 “LRAS 328 can collect log and metric streams from all the components in the cloud infrastructure system 100”); 
	a data aggregator communicably coupled to the one or more collection devices (Ahad: Fig. 3 Elements 320; Para 73 “ASC 318 may include, ADRS 320, a service creation and deployment management system (SCDMS) 322, a composition and configuration management system (CCMS) 324, and a log reservoir and analytics system (LRAS) 328. ADRS 320 may be used with SCDMS 320, CCMS 324, and LRAS 326”; Para 84 “ADRS 320 may coordinate and manage detection and resolution of anomalies handled at the component level by ADRCs. An ADRC consists of two subsystems, an Anomaly Detection and Notification System (ADNS) and Anomaly Resolution Subsystem (ARS)”; Para 109 “ADNS 630 may monitor one or more metrics in cloud infrastructure system 100. ADNS 630 is designed to minimize the use of network resources to monitor for anomalies. In particular ADNS 630 may monitor metrics in a component in which ADRC 600 is implemented. One or more anomaly detectors 608 may be employed to monitor a metric, either directly available in some metric stream or computed from some log stream, either by polling or by listening to events”); 
one or more processors comprising a rule-based pattern recognition module communicably coupled to the data aggregator (Ahad: Para 115 “ARS 620 operates based on events detected by ADNS 630. Event dispatcher 610 may be running in a component in which ADRC 600 is implemented. Event dispatcher 610 may listen for events identified by ADNS 630. In some embodiments, event dispatcher 610 may be notified of an event detected by an AD. Event dispatcher 610 may inspect data store 612 for anomaly events identified by event data inserted by an AD in ADNS 630”; Para 119 “Event dispatcher 610 may search policy store 616 to identify one or more policies for resolving an anomaly event. Event dispatcher 610 may determine how to process an anomaly event based on whether a policy is defined for the anomaly. Upon determining that at least one policy is defined for an anomaly event, event dispatcher 610 may retrieve 730 the policies defined for the anomaly event from policy store 616. Event dispatcher 610 may call policy engine 602 to handle the anomaly based on the policy determined for the anomaly event. In some embodiments, event dispatcher 610 may identify multiple policies for resolving an anomaly event. Event dispatcher 610 may choose a policy having a rule with a maximum match of anomalies in a list of anomalies defined by the rule in the policy”), a recurrent neural network communicably coupled to the data aggregator (Ahad: Para 152 “LRAS 326 can uses the CCMS 324 component model to understand the relationships amongst logs and metrics streams generated by application and system components with respect to processing flows for services offered by the system. LRAS an algorithm (e.g., attribute association algorithm) to find the indicator metrics that are likely affecting the user-defined metrics. Uses the normal system behavior defined by user-defined anomalies to compute the trends and seasonal variations expected on the indicator metrics such as key performance indicators (KPI) and statistics on log entries (e.g., average number of exceptions of a certain kind should not exceed a certain number in a certain time frame) that are defined for system-inferred anomalies”), one or more predictive failure models communicably coupled to the recurrent neural network (Ahad: Para 152 “LRAS 326 can uses the CCMS 324 component model to understand the relationships amongst logs and metrics streams generated by application and system components with respect to processing flows for services offered by the system. LRAS 326 can use an algorithm (e.g., attribute association algorithm) to find the indicator metrics that are likely affecting the user-defined metrics. Uses the normal system behavior defined by user-defined anomalies to compute the trends and seasonal variations expected on the indicator metrics such as key performance indicators (KPI) and statistics on log entries (e.g., average number of exceptions of a certain kind should not exceed a certain number in a certain time frame) that are defined for system-inferred anomalies. LRAS 326 can use machine learning techniques to detect undefined anomalies, those that are not defined by bounds on KPI or log statistics. LRAS 326 can predicts future anomalies”).
an output device communicably coupled to the one or more processors (Ahad: Para 181 “Server 1512 may also include one or more applications to display the data feeds and/or real-time events via one or more display devices of client computing devices 1502, 1504, 1506, and 1508”; Para 218 “User interface output devices may include a display subsystem, indicator lights, or non-visual displays such as audio output devices, etc. The display subsystem may be a cathode ray tube (CRT), a flat-panel device, such as that using a liquid crystal display (LCD) or plasma 
Yet Ahad do not teach … a risk assessment module communicably coupled to the predictive failure modules, one or more risk and survivability models communicably coupled to the risk assessment module, a rule-based risk and failure module communicably coupled to the one or more predictive failure models and the one or more risk and survivability models , and wherein the rule-based risk and failure module provides a vehicle state awareness and capability information; and 
an output device communicably coupled to the one or more processors via the rule- based risk and failure module, wherein the output device provides the vehicle state awareness and capability information.
However, in the same field of endeavor, Gray teaches a risk assessment module communicably coupled to the predictive failure modules (Gray: Para 36 “In step 1, the system to be investigated is defined and an overall availability is determined, which has to be achieved. In step 2, a hierarchical tree is established containing all components of the system representing its structure. In step 3, technical and complementary risks are identified which may affect the product availability and these risks are assigned to the corresponding system tree nodes which represent the components of the system. In step 4, risk assessment is conducted by considering relevant circumstances influencing the risk of failure connected to the individual components and availability targets are allocated on the basis of such assessment”), one or more risk and survivability models communicably coupled to the risk assessment module (Gray: Fig. 3; Para 84 “As long as no failures appear, the expected survival probability/availability cannot calculated but instead, based on the risk numbers, a projected survival probability/availability is provided which substitutes the expected values”; Para 88 “the projected survival probability follows a Beta distribution with parameters a and b. The parameter b is set 1 per default and will be decreased if historical information about warranty data indicate that for the related failure mode no problems have been occurred in the past. Decreasing b to a value <1 leads to a density with a vertical asymptote at S(ta)=1. This means that if the related component/failure mode was inconspicuous in the past, the projected survival probability is increased. The parameter a is driven by the risk assessment and initialized with: exp((max possible total risk value−(total risk value−1))/2)”), a rule-based risk and failure module communicably coupled to the one or more predictive failure models and the one or more risk and survivability models(Gray: Table 2 & 3 ; Para 58 “Table 2 is a risk filter applied to the hydraulic system. As soon as at least one increased risk (Y) per assembly is identified, it will be analyzed in more detail. For all assemblies of the hydraulic system except the control disc and the swash plate at least one increased risk has been identified”;  Para 59 “As identified hereinabove, the product is operated 3600 h per year. If one repair action requires 18 h and the availability should be 99%, at maximum 2 failures per system and year are tolerated”; Para 60 “the allowed number of failures per assembly and per component are derived based on the risk assessment of step a. The number of children per tree node is used as a weight factor of the risk to take the system complexity into account”) , and wherein the rule-based risk and failure module provides a vehicle state awareness and capability information (Gray: Table 2 & 3 ; Para 61 “Table 3 is an allocation of availability targets for the hydraulic system. The maximum allowable number of failures per year for one node is distributed on its child nodes, starting with the overall target for the root. Consequently, all assembly targets (in max. allowed number of failures) sum up to the overall target while all component targets (in max. allowed number of failures) sum up to the target of the corresponding assembly node”; i.e. Table 3 indicated sum of risk, maximum allowable number of failures, availability target which encompasses vehicle state awareness and capability information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify an awareness and capability system for a vehicle of Ahad with the feature of a risk assessment module communicably coupled to the predictive failure modules, one or more risk and survivability models communicably coupled to the risk assessment module, a rule-based risk and failure module communicably coupled to the one or more predictive failure models and the one or more risk and survivability models , and wherein the rule-based risk and failure module provides a vehicle state awareness and capability information disclosed by Gray. One would be motivated to do so for the benefit of  “testing the reliability of complex systems, and includes the evaluation and optimization of the availability of such systems” (Gray: abstract).
Yet the combination of Ahad and Gray do not teach an output device communicably coupled to the one or more processors via the rule- based risk and failure module, wherein the output device provides the vehicle state awareness and capability information.
However, in the same field of endeavor, Pascu teaches an output device communicably coupled to the one or more processors via the rule- based risk and failure module (Pascu: Para 7 “health monitoring system 10 that is used to identify and/or prevent component damage in gas turbine engines and APUs (referred to synonymously as “engines” herein, since APUs include engines). Health monitoring system 10 is illustrated for exemplary purposes, various airframers Heath monitoring system 10 monitors engine E (a gas turbine engine or APU) and includes a microphone 12, additional sensors 14, an aircraft condition monitoring system 16, an aircraft network server system 18, a display 20 a, and transfer methods such as an aircraft wireless local area network 20 b, and a ground link 20 c to communicate with a ground based computer system 21. Computer system 21 displays results on a display 21 a”), wherein the output device provides the vehicle state awareness and capability information (Pascu: Para 10 “Aircraft condition monitoring system 16 has the capability of generating a plurality of condition reports including, for example, a noise monitoring report, load report, incident report, and start report. Condition reports typically include information such as acquisition time of data, date, flight number, report number, report type, and information regarding the operating condition monitored”; Para 17 “If a pattern match is found utilizing the database at step 42, the processing method 22 proceeds to step 46 where a match alert is issued to the user. In one embodiment, the match alert displays a visual warning to the user on display 21 a along with any applicable recommended action(s). The applicable recommended action(s) are based upon component reliability information, known failure modes, and maintenance recommendations from the maintainers' maintenance manual”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify an awareness and capability system for a vehicle of the combination of Ahad and Gray with the feature of an output device communicably coupled to the one or more processors via the rule- based risk and failure module, wherein the output device provides the vehicle state awareness and capability information disclosed by Pascu. One would be motivated to do so for the 

In regards to claim 8, the combination of Ahad, Gray, Pascu teaches The system as recited in claim 7, and Pascu further teaches further comprising a supervised learning module communicably coupled between the data aggregator and the recurrent neural network (Pascu: Para 10 “a data acquisition system which is dedicated to the acquisition and real time collection of aircraft data including data from microphone 12 and additional sensors 14 when specific conditions or triggers are met”; Para 15 “the initial noise spectra would be incorporated into the standard noise spectra of the database for comparison and identification of defects and types of defects using known learning algorithms such as neural networks and various other supervised, semi-supervised, and unsupervised machine learning algorithms”; i.e. supervised learning module is encompasses by a combination of neural networks and algorithms which processes data from database or data aggregator to compare and identify defects and types of defects).

In regards to claim 9, the combination of Ahad, Gray, Pascu teaches The system as recited in claim 8, and Pascu further teaches wherein the rule-based pattern recognition module is communicably coupled to the supervised learning module and the one or more predictive failure models (Pascu: Para 14 “the computer system 21 utilizing software applying pattern recognition analysis compares the noise spectrum of the noise monitoring report to a database of stored standard noise spectra of similar or identical model engines with known defects so as to identify what type of defect has occurred to the engine based on a pattern match between the noise learning algorithms such as neural networks and various other supervised, semi-supervised, and unsupervised machine learning algorithms”; i.e. the pattern recognition utilizes learning algorithms such as neural networks and various other supervised, semi-supervised, and unsupervised machine learning algorithms to determine defects and types of defects).

In regards to claim 10, the combination of Ahad, Gray, Pascu teaches The system as recited in claim 7, and Ahad further teaches the one or more processors operate and provide data to the display in real time (Ahad: Para 181 “Server 1512 may also include one or more applications to display the data feeds and/or real-time events via one or more display devices of client computing devices 1502, 1504, 1506, and 1508”).

In regards to claim 11, the combination of Ahad, Gray, Pascu teaches The system as recited in claim 7, and Pascu further teaches further comprising a ground-based system(Pascu: Para 14 “Means of transfer of data and reports off the aircraft include via the aircraft's communication system such as by aircraft wireless local area network 20 b or via ground link 20 c. These means of data and report transfer allow a ground based computer system 21 such as a multi-purpose digital computing device to perform analysis on the spectral data recorded from the engine E”) while Ahad further teaches system that mirrors and communicates with the awareness and capability system (Ahad: Para 125 “Cloud computing system 800 may include an ADRC 802 at the cloud environment level of cloud computing system 800. ADRC 802 may operate as an environment controller for multiple components, such as physical host computing system 820 and physical host computing system 840, in cloud computing system 800. Each of host system 820 and host system 840 includes its own ADRC 822 and ADRC 842, respectively”; Para 126 “Each of the ADRC depicted in cloud computing system 800 may be part of an hierarchical ADRS. In the hierarchical ADRS, each ADRC in a component monitors activity to identity anomaly events. As described with references to ADRC 600, an ADRC may determine whether a policy is defined for an anomaly event detected in the ADRC. Upon determining that 5no policy is defined for handling an anomaly event, an ADRC may communicate the anomaly event to a parent component if one exists. The anomaly event may be propagated up to an ADRC of a parent component and further along to parent components until an ADRC of a parent component can identify a policy for handling an anomaly event. Event data for an anomaly event may be propagated to an ADRC 802 of a highest level component in cloud computing system 800”).

In regards to claim 12, the combination of Ahad, Gray, Pascu teaches The system as recited in claim 11, and Ahad further teaches wherein in the ground-based system is synchronized with the awareness and capability system in real time (Ahad: Para 126 “Each of the ADRC depicted in cloud computing system 800 may be part of an hierarchical ADRS. In the hierarchical ADRS, each ADRC in a component monitors activity to identity anomaly events. As described with references to ADRC 600, an ADRC may determine whether a policy is defined for an anomaly event detected in the ADRC. Upon determining that 5no policy is defined for handling an anomaly event, an ADRC may communicate the anomaly event to a parent component if one exists. The anomaly event may be propagated up to an ADRC of a parent component and further along to parent components until an ADRC of a parent component can identify a policy for handling an anomaly event. Event data for an anomaly event may be propagated to an ADRC 802 of a highest level component in cloud computing system 800”; i.e. the different ADRS would be consider as the ground based system and the awareness and capability system and the action of anomaly event propagation would encompasses synchronization).

In regards to claim 13, the combination of Ahad, Gray, Pascu teaches The system as recited in claim 11, and Ahad further teaches further comprising one or more databases communicably coupled to the ground-based system that mirrors and/or the awareness and capability system (Ahad: Para 72 “ADRC 600 also include or be coupled to storage, which may be implemented using any type of persistent storage device, such as a memory storage device or other non-transitory computer-readable storage medium. In some embodiments, local storage may include or implement one or more databases (e.g., a document database, a relational database, or other type of database), one or more file stores, one or more file systems, or combinations thereof. For example, ADRC 600 may be coupled to or may include one or more data stores. The memory and the additional storage are all examples of computer-readable storage media. For example, computer-readable storage media may include volatile or non-volatile, removable or non-removable media implemented in any method or technology for storage of information such as computer-readable instructions, data structures, program modules, or other data. More or fewer data stores may be implemented to store data according to the techniques disclosed herein.”).

claim 14, the combination of Ahad, Gray, Pascu teaches The system as recited in claim 7, and Pascu further teaches further comprising one or more mission avionics and/or actuation devices communicably coupled to the one or more processors (Pascu: Para 11 “Condition reports may be transferred to and stored on aircraft network server system 18 until the condition reports are transferred for processing and storage off the aircraft. In one embodiment, the reports are also available to pilots or other personnel in the cockpit via cockpit terminal 20 a”; Para 7 “Heath monitoring system 10 monitors engine E (a gas turbine engine or APU) and includes a microphone 12, additional sensors 14, an aircraft condition monitoring system 16, an aircraft network server system 18, a display 20 a, and transfer methods such as an aircraft wireless local area network 20 b, and a ground link 20 c to communicate with a ground based computer system 21. Computer system 21 displays results on a display 21 a”; i.e. cockpit terminal/display 20 a would encompasses mission avionics).

In regards to claim 15, the combination of Ahad, Gray, Pascu teaches The system as recited in claim 7, and Ahad further teaches wherein the output device comprises a display, a heads-up-display, and/or an audio system(Ahad: Para 181 “Server 1512 may also include one or more applications to display the data feeds and/or real-time events via one or more display devices of client computing devices 1502, 1504, 1506, and 1508”; Para 218 “User interface output devices may include a display subsystem, indicator lights, or non-visual displays such as audio output devices, etc. The display subsystem may be a cathode ray tube (CRT), a flat-panel device, such as that using a liquid crystal display (LCD) or plasma display, a projection device, a touch screen, and the like. In general, use of the term “output device” is intended to include all possible types of devices and mechanisms for outputting information from computer system 1700 to a user .

In regards to claim 16, the combination of Ahad, Gray, Pascu teaches The system as recited in claim 7, and Gray further teaches wherein the vehicle state awareness and capability information comprises one or more risk levels and/or one or more capability and survivability metrics (Gray: Table 7 ; Para 92 “These steps are carried out for all the components and failure modes listed in the table of failure mode analysis. Note that for each failure mode the corresponding equivalent durations, resulting from the physics of failure model, have to be used. The following table contains the results”; Para 93 “Table 7 is a demonstrable and projected survival probability and availability for the components and failure modes analyzed for the hydraulic system”; i.e. table 7 shows one or more risk levels and/or one or more capability and survivability metrics which is resulted from the rule-based risk and failure module).

In regards to claim 17, the combination of Ahad, Gray, Pascu teaches The system as recited in claim 7, and Pascu further teaches wherein the vehicle comprises an aircraft, a land craft, a watercraft, a spacecraft or a hybrid craft (Pascu: Para 7 “Heath monitoring system 10 monitors engine E (a gas turbine engine or APU) and includes a microphone 12, additional sensors 14, an aircraft condition monitoring system 16, an aircraft network server system 18, a display 20 a, and transfer methods such as an aircraft wireless local area network 20 b, and a ground link 20 .

In regards to claim 18, the combination of Ahad, Gray, Pascu teaches The system as recited in claim 7, and Pascu further teaches wherein the vehicle comprises a manned vehicle or an unmanned vehicle (Pascu: Para 7 “Heath monitoring system 10 monitors engine E (a gas turbine engine or APU) and includes a microphone 12, additional sensors 14, an aircraft condition monitoring system 16, an aircraft network server system 18, a display 20 a, and transfer methods such as an aircraft wireless local area network 20 b, and a ground link 20 c to communicate with a ground based computer system 21. Computer system 21 displays results on a display 21 a”; i.e. aircraft would encompass a manned vehicle or an unmanned vehicle)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455. The examiner can normally be reached Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668